Exhibit 10.2


Independent Contractor Agreement


THIS AGREEMENT is entered into on this 17  day of October 2014 (the “Effective
Date”) by and between Bitcoin Shop Inc., a Nevada corporation, with its
principal place of business located at 1901 North Fort Myer Drive, Suite #1105,
Arlington, VA 22209, ("BTCS") and ______________, (“Contractor”).


Recitals


WHEREAS, BTCS operates an ecommerce website allowing consumers to purchase
products using virtual currency, and


WHEREAS, BTCS desires to engage Contractor, and Contractor desires to accept the
engagement, as more fully described in this Agreement, to perform services for
BTCS as an independent contractor.


NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, the parties agree as follows:


1.   Engagement:    BTCS hereby engages Contractor and Contractor promises and
agrees to hold himself available at mutually convenient times to perform the
services for BTCS set forth in Section 2 herein (the “Services”). The parties
expressly acknowledge and agree that it is not practical to describe or attempt
to describe every service that may be requested by BTCS during the term of this
Agreement, but to the extent the Services requested are reasonably related to
and contemplated within the general scope of the Services described below, the
Contractor shall in good faith, and to the best of his ability, perform such
services on the terms and conditions set forth in this Agreement. During the
Term, the Contractor shall not be obligated hereunder to devote in excess of the
equivalent of two business days during each calendar quarter to the engagement
hereunder.
 
2.   Services Description:    Contractor will sit on the BTCS Advisory Board and
provide ongoing guidance to BTCS accordingly. Contractor will use his skills and
expertise to assist BTCS in various areas applicable to the business and
operations of BTCS.
 
3.   Term:    The term of this Agreement shall be deemed effective on the
Effective Date and shall continue until March 31, 2015 (the “Expiration Date”).
The Agreement shall expire and terminate automatically without further notice on
the Expiration Date.
 
4.   Compensation:    As compensation for the Services performed by Contractor
during the term of this Agreement, BTCS shall compensate Contractor as follows:
 
Stock Compensation:  BTCS shall pay the Contractor $1,000 per month (the
“Monthly Fee”) during the Term in the form of BTCS’s common stock par value
$0.0001 per.  The number of shares of common stock to be issued for each month
shall equal the quotient of:  (a) the Monthly Fee, divided by (b) the greater of
(i) the volume weighted average stock price for that month, and (ii) 0.10 (the
“Monthly Shares”).  The total number of shares issued to the Contractor shall
equal the sum of the Monthly Shares earned by the Contractor each calendar month
from the Effective Date until the Expiration Date (the “Consulting Shares”);
provided, however in the event this Agreement is terminated prior to the
Expiration Date pursuant to Section 7 herein, a pro-rata portion of the
Consulting Shares shall be issued equal to the number of elapsed months and days
from the Effective Date to the Termination Date as calculated pursuant to this
Section 4.


The Consulting Shares shall be issued in one stock certificate to the Contractor
within 15 days from the earlier of (i) the Expiration Date, and (ii) the
Termination Date.  Stock shall be issued in compliance with all rules and
regulations of the Securities and Exchange Commission (the “SEC”).


Contractor will provide a completed IRS Form W-9 to BTCS.


5.   Representations and Warranties of Contractor:    Contractor understands
that the Consulting Shares are being issued to it in reliance upon the
exemptions provided in the Securities Act of 1933 (the “Securities Act”) and/or
Regulation D thereunder.
 
a)  
Contractor has received, read carefully and understands the SEC filings of BTCS
and has consulted its own attorney, accountant and/or investment advisor with
respect to the ownership of the Consulting Shares and its suitability for
Contractor. Contractor represents and warrants that he has carefully reviewed
and understands the information contained in such documents.

 
b)  
Contractor is an “accredited investor,” within the meaning given to such term in
Regulation D under the Securities Act.

 
 
 

--------------------------------------------------------------------------------

 
 
c)  
Contractor understands and acknowledges that (i) Contractor must bear the
economic risk of its investment in the Consulting Shares; (ii) the Consulting
Shares have not been registered under the Securities Act or any U.S. state
securities laws and are being offered and sold in reliance upon exemptions
provided in the Securities Act and U.S. state and securities laws for
transactions not involving any public offering and, therefore, cannot be resold
or transferred unless they are subsequently registered under the Securities Act
and applicable U.S. state and securities laws or unless an exemption from such
registration is available; (iii) Contractor is purchasing the Consulting Shares
for investment purposes only for the account of Contractor and not with any view
toward a resale or distribution thereof; (iv) Contractor has no contract,
undertaking, agreement or arrangement with any person to sell, transfer or
pledge to such person or anyone else any of the Consulting Shares or any part
thereof, and Contractor has no present plans to enter into any such contract,
undertaking, agreement or arrangement; (v) BTCS does not have any obligation or
intention to register the Consulting Shares for sale under the Securities Act or
any U.S. state or securities laws; and (vi) Contractor has no right to require
the registration of the Consulting Shares under the Securities Act or U.S. state
or securities laws or other applicable securities regulations.

 
d)  
Contractor is knowledgeable and experienced in evaluating investments and
experienced in financial and business matters and is capable of evaluating the
merits and risks of investing in the Consulting Shares. Contractor has evaluated
the risks of investing in the Consulting Shares, and has determined that the
Consulting Shares are a suitable investment for Contractor. In evaluating the
suitability of an investment in BTCS, Contractor has not relied upon any
representations, warranties or other information (whether oral or written) from
BTCS, any of its respective officers or employees or any of its respective
affiliates and, instead, has relied upon independent investigations made by
Contractor or representative(s) of the Contractor.

 
e)  
Contractor can bear the economic risk of this investment and can afford a
complete loss of his investment. The aggregate amount of the investments of
Contractor in, and its commitments to, all similar investments that are illiquid
is reasonable in relation to his net worth.

 
f)  
BTCS has made available to Contractor, during the course of this transaction and
prior to the purchase of any of the Consulting Shares, the opportunity to ask
questions of and receive answers from BTCS concerning the company and to obtain
any additional information necessary to verify information contained in the
referenced BTCS SEC filings or otherwise relating to the financial data and
business of BTCS, to the extent that BTCS possesses such information or can
acquire it without unreasonable effort or expense, and all such questions, if
asked, have been answered satisfactorily to Contractor and all such documents,
if examined, have been found to be fully satisfactory.

 
g)  
Contractor is aware and acknowledges that (i) BTCS has a short operating history
with substantial losses incurred; (ii) the Consulting Shares involve a
substantial degree of risk of loss; (iii) Contractor, in making this investment,
is relying, if at all, solely upon the advice of such Contractor’s personal tax
advisor with respect to the tax aspects of an investment in the Consulting
Shares; and (iv) because there are substantial restrictions on the
transferability of the Consulting Shares it may not be possible for Contractor
to liquidate such Contractor’s investment readily in any event, including in
case of an emergency.

 
h)  
Contractor maintains his domicile, and is not merely a transient or temporary
resident, at the residence address shown in Section 15 below.

 
6.   Expenses:    BTCS shall reimburse Contractor for reasonable and necessary
out-of-pocket expenses incurred by Contractor in the performance of this
Agreement. All business-related expenses must be pre-approved by BTCS. Travel,
lodging and rental car expenses will be paid by BTCS pursuant to BTCS’s current
Travel Expense Policy, as amended from time to time.
 
7.   Termination:    This Agreement may be terminated at any time by either
party with or without cause upon five (5) days prior written notice; or upon the
death, disability or incapacity of the Contractor (the “Termination Date”).
 
8.   Independent Contractor:    It is expressly agreed that Contractor is acting
as an independent contractor in performing Services hereunder. BTCS shall carry
no workmen's compensation insurance or any health, accident or disability
insurance to cover Contractor. BTCS shall not pay any contributions to Social
Security, unemployment insurance, federal or state withholding taxes, nor
provide any other contributions or benefits that might be expected in an
employer-employee relationship. Contractor shall be solely responsible and
liable for reporting and paying all federal and state income or other taxes
applicable to the Contractor’s compensation under this Agreement, and BTCS will
provide Contractor with an IRS Form 1099 at the end of each calendar year in
which compensation is paid to Contractor. It is further understood and expressly
agreed by Contractor that he has no right or authority to incur expenses,
obligations or liabilities in the name of or binding on BTCS, and he shall not
represent to third parties that he has any relationship (e.g., employer-employee
or principal-agent) with BTCS other than the independent contractor arrangement
set forth in this Agreement.

 
 

--------------------------------------------------------------------------------

 

9.   Indemnification:    BTCS hereby agrees to indemnify and hold harmless
Contractor and Contractor’s employees, associates, or agents harmless from,
against and in respect of, the full amount of any and all liabilities, damages,
claims, deficiencies, fines, assessments, losses, costs and expenses, including,
without limitation, reasonable fees and disbursements of counsel (“Losses”),
arising from, in connection with, or incident to performance of the Services
under this Agreement, except to the extent that such Losses result from the
gross negligence or intentional misconduct of Contractor or Contractor's
employees, associates, or agents. Contractor shall indemnify and hold BTCS
harmless from any and all Losses arising out of Contractor’s breach of any of
his representations, promises or warranties set forth in this Agreement.
 
10.   Non-Disclosure of Information:    Contractor shall not disclose or
appropriate to his own use, or to the use of any third party, at any time during
or one year subsequent to the term of this Agreement, any proprietary, secret or
confidential information of BTCS or any of its affiliated companies. Examples of
BTCS’s confidential information that may be disclosed to the Contractor include
but are not limited to: information pertaining to products, product development,
research, marketing information, customer lists, processes, prices, profits,
contract terms, future projects, and any information that is not in the public
domain or is not readily available to the public. Exceptions to this duty of
non-disclosure extend to information that is in the public domain, or exceptions
granted with BTCS’s prior written consent.
 
11.   Reporting:   During the term of this Agreement, and any extensions hereof,
it is the intent of BTCS that Contractor's primary reporting responsibility
shall be to Charles W. Allen, or his designee.
 
12.   Representations:   Contractor represents that he is not subject to any
confidentiality agreements, non-compete obligations, or any other restriction
that might impair his ability to perform the duties generally described in this
Agreement.
 
13.    Assignment:   This Agreement is for the personal services of the
Contractor and is entered into in reliance upon and in consideration of the
singular personal skill, background, and qualifications of Contractor.
Contractor shall therefore not voluntarily or by operation of law assign or
otherwise transfer the obligations incurred on his part pursuant to the terms of
this Agreement without the prior written consent of BTCS. Any attempted
assignment or transfer by Contractor of his obligations without such consent
shall be void.
 
14.   Modification of Agreement:    This Agreement may be modified by the
parties hereto only by a written supplemental agreement executed by both
parties.
 
15.   Notice:   Any notice required or permitted to be given hereunder shall be
sufficient if given in writing, and sent by, electronic mail (for which a
delivery confirmation is received and a PDF is attached), and  express delivery
service, e.g. Federal Express or UPS, or by registered or certified mail,
postage prepaid, addressed as follows:
 
If to BTCS:
Bitcoin Shop Inc.
1901 North Fort Myer Drive, Suite #1105
Arlington, VA  22209
Attn: Charles Allen
Email: c.allen@btcs.com
 
If to the Contractor:


[•]or to such other address as the parties hereto may specify, in writing, from
time to time. Written notice given as provided in this paragraph shall be deemed
received by the other party two business days after the date the mail is stamped
registered or certified and deposited in the mail, or deposited with an express
delivery service.
 
16.   Waiver of Breach:    The waiver by either party of any breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.
 
17.   Governing Law:    This Agreement and all controversies arising from and
relating to performance under this Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of New York, without giving
effect to such state’s rules concerning conflicts of laws.
 
18.   Severability:    In the event any provision of this Agreement, or any part
of any provision of this Agreement shall be void or unenforceable, then such
provision shall be stricken and of no force and effect. However, unless the
stricken provisions go to the essence of the contract or the considerations
bargained for by the parties, the remaining provisions of the Agreement shall
remain in full force and effect.

 
 

--------------------------------------------------------------------------------

 

19.   Duty of Good Faith:    During the term of this Agreement, and for the
duration of any continuing obligations following the expiration or termination
of this Agreement, Contractor shall perform the duties and obligations set forth
in this Agreement diligently, fairly and in good faith, and shall cooperate in
every respect with BTCS. Contractor shall not engage in any acts or conduct that
conflicts with the performance or intent of this Agreement, or that in BTCS’s
judgment reflects unfavorably upon BTCS, its business, products or services, or
any of its directors, officers, employees, agents, or representatives. During
the term of this Agreement and for a period of twelve months following the
expiration or termination of this Agreement neither BTCS nor Contractor shall
make nor permit others to attribute to such party comments, statements or
remarks that are disparaging or adverse to the other party, its business,
products or services, or any of its directors, officers, employees, agents or
representatives.
 
20.   Entire Agreement:   This Agreement constitutes the entire agreement
between the parties and contains all the terms, conditions, understandings and
agreements between the parties, and supersedes any and all oral statements,
representations, negotiations, understandings or agreements between the parties
concerning the subject matter of this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
This Agreement when signed and dated by both parties shall be deemed to be made,
accepted and delivered as of the date first written above.


CONTRACTOR:




____________________________
Name:






BITCOIN SHOP INC.






____________________________
Name: Charles Allen
Title: Chief Executive Officer